Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s addition of claims 26-27.

Response to Amendment
The amendment filed on 10/26/2022 has been entered. All of the 35 USC § 103 claim rejections are overcome. However, the amendment to the claims raised additional 35 USC § 112b claim rejections. This action is final due to the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 26 and 27, line 1-2; the phrase “the interior diameter of the sidewall decreases across an entirety of the direction from the open end to the opening” is indefinite and not supported by the disclosed specifications and figures. The disclosed specification state “the section of the second end 115b extending from the open end 152 to the openings 150 has an interior diameter D4, with the exception that the interior diameter decreases in the region of the deformable portion 162. The minimum interior distance D5 from one deformable portion 162 to other deformable portion 162 is less than the interior diameter D4” (pg. 6, line 15-19; figs. 1M, 2A-D, and 2F). Clarification is required. It is the understanding of the examiner that each pawl connector 115 includes two deformable portions 162 that are formed in the sidewall 129 within the openings 150 (fig. 1M), each deformable portion 162 extends along the longitudinal axis B of each cylindrical pawl connector 115, each opening 150 and its deformable portion 162 extend only 45 degrees across the circumference of the pawl connector 115 (pg. 6, line 9-14; figs. 2A-B, C, and F), the interior diameter D4 in the region between each pair of opposing deformable portions 162 decreases gradually to D5 where D5 is less than D4 (fig. 1M and 2D), the interior diameter D4 decreases to D5  only in the region between the two opposing deformable potions 162 and not across the entirety of the side wall 129 (figs. 1M and 2D). For the purpose of examination, claims 26-27 will be examined as such. 

Appropriate correction is required.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention of the independent claims 1 and 12. Accordingly, the independent claims 1 and 12 are allowed. The dependent claims 2-11, 13-20, and 22-25 are allowed for depending on the allowed amended independent claims 1 and 12 respectively.
Claim 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claims 1 and 12;
Although, the prior art of record, including Xinwen Su (CN-103867052-A) and Munsu Han et al. (US-20100162522-A1), teach most of the claimed structural limitations “the pawl connector includes a hollow cylindrical body”, “a revolved outer side wall”, “an open end”, “an opening”, “a deformable portion”, “the deformable portion is a portion of the side wall”. But the prior art made of record, including Xinwen Su (CN-103867052-A) and Munsu Han et al. (US-20100162522-A1), fail to teach or fairly suggest the structural limitation “an interior diameter of the sidewall decreases in a direction from the open end to the opening” because wall 54 of the secondary prior art Han is not a hollow cylindrical structure, it is rectangular, (see figs. 13A-C), accordingly the support piece 58 and its pawl 58a are portions of a hollow rectangular wall and would not teach the claimed limitation “an interior diameter of the side wall decreases”. The examiner can find no motivation to combine or modify the references of record without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

The dependent claims 2-11, 13-20, and 22-25 are allowed for depending on the allowed amended independent claims 1 and 12 respectively. Claim 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS
from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Ron Taranto (US-6120069-A) teaches a latch mechanism for a glove box that locks the glove box to its closed position during a vehicle crash.
Seij Sawatani (US-20040017088-A1) teaches an easy to assemble and compact side lock device for a glove box.
Kouichi Katoh (US-6669243-B2) teaches a side lock for a vehicle storage bin.
Chunlei Jiang et al. (CN-106869639-A) teaches a lock controller for a vehicle glove box including a housing, a spring, a pair of telescopic connecting rods, and clips. The invention offers simplicity and law cost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675